Citation Nr: 0936872	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  04-24 696A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.

2.  Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1970 to January 
1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Montgomery, Alabama.

This case was previously before the Board in July 2008, when 
the claim was remanded for further development.  It is now 
ready for appellate review.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, audiometric test 
results correspond to numeric designations no worse than 
Level II for the Veteran's right ear and Level I for his left 
ear.

2.  Throughout the rating period on appeal, PTSD has been 
productive of no more than an occasional decrease in work 
efficiency and intermittent inability to perform occupational 
tasks.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for a bilateral 
hearing loss disability have not been met.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code (DC) 6100 (2009).

2.  The criteria for a rating in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.130, DC 
9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2009). 

The Board has reviewed all of the evidence in the Veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

At the outset, the Board notes that the Veteran is appealing 
the initial disability ratings assigned for his bilateral 
hearing loss and PTSD. As such, the claim requires 
consideration of the entire time period involved, and 
contemplates staged ratings where warranted.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

Compensable Rating for Bilateral Hearing Loss

The Veteran contends that the hearing in his left ear has 
deteriorated.  To evaluate the degree of disability from 
defective hearing, the rating schedule establishes eleven 
auditory acuity levels from level I for essentially normal 
acuity through level XI for profound deafness.  38 C.F.R. §§ 
4.85, 4.87, Tables VI, VII (2009).  It is noteworthy that 
Table VII was amended in that hearing loss is now rated under 
a single code, DC 6100, regardless of the percentage of 
disability.  See 64 Fed. Reg. 25204 (May 11, 1999).  

Organic impairment of hearing acuity is measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by a 
pure tone audiometry test in the frequencies of 1,000, 2,000, 
3,000, and 4,000 cycles per second.  See 38 C.F.R. § 4.85(a), 
(d) (2009).  Ratings of hearing loss disability involve 
mechanical application of the rating criteria to the findings 
on official audiometry.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  The schedular evaluations are intended to 
make proper allowance for improvement by hearing aids.  38 
C.F.R. § 4.86 (2009).

The Veteran was afforded a VA audiological examination in 
November 2004, at which time his pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
40
70
LEFT
50
60
50
65
50

The average puretone threshold was 38 dB in the right ear 55 
dB in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and 92 
percent in the left ear.  Applying 38 C.F.R. § 4.85, Table VI 
to these results, the Veteran has a numeric designation of I 
for his right ear and I for his left ear.  Application of 38 
C.F.R. § 4.85, Table VII results in a finding that a 
compensable disability evaluation was not warranted at that 
time.

The most recent VA audiometric examination, dated in January 
2009, reflects that the Veteran's pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
45
70
LEFT
35
35
45
45
60

The average puretone threshold was 40 dB in the right ear 46 
dB in the left ear.  Speech audiometry revealed speech 
recognition ability of 88 percent in the right ear and 92 
percent in the left ear.  Applying 38 C.F.R. § 4.85, Table VI 
to these results, the Veteran has a numeric designation of II 
for his right ear and I for his left ear.  Application of 38 
C.F.R. § 4.85, Table VII results in a finding that a 
compensable disability evaluation is still not warranted.

Next, the Board has considered whether there are any 
exceptional patterns of hearing impairment under the 
provisions of § 4.86.  Specifically, when the pure tone 
threshold at each of the four specified frequencies (1,000, 
2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table 
VI or Table VIa is to be used, whichever results in the 
higher numeral.  38 C.F.R. § 4.86(a) (2009).  

Additionally, when the puretone threshold is 30 decibels or 
less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, 
Table VI or Table VIa is to be used, whichever results in the 
higher numeral.  Thereafter, that numeral will be elevated to 
the next higher numeral.  38 C.F.R. § 4.86(b) (2009).  

However, § 4.86(a) is not applicable in this case because, as 
noted above, results of audiology testing do not show 
puretone thresholds at all four of the specific frequencies 
of 55 decibels or more.  Likewise, although the audiometric 
results reported above show that the Veteran has the 
exceptional pattern of hearing loss envisioned in 38 C.F.R. § 
4.86(b) in his right ear, application of the formula 
described in 38 C.F.R. § 4.86(b) does not result in a higher 
evaluation.

Thus, based on the evidence above and in light of the 
applicable regulations, the Board finds that a compensable 
evaluation is not warranted for the Veteran's hearing loss 
disability.  As noted above, ratings for hearing loss are 
determined by a mechanical application of the audiometric 
findings to the rating provisions and the Board has no choice 
but to deny the veteran's claim at this time. 

Rating in Excess of 30 Percent for PTSD

The Veteran also seeks an evaluation in excess of 30 percent 
for anxiety disorder/PTSD.  PTSD is evaluated under the 
general rating formula for mental disorders.  See 38 C.F.R. § 
4.130, DC 9411 (2009).  Under this general rating formula, a 
50 percent rating is warranted with occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

After reviewing the evidence of record, the weight of the 
evidence does not support an evaluation in excess of 30 
percent for PTSD for any portion of the rating period on 
appeal, as will be discussed below.  Indeed, the overall 
evidence of record does not indicate that his PTSD has caused 
speech disorders.  For example, a January 2009 VA PTSD 
examination report indicated that his speech was clear and 
coherent.  Similarly, VA treatment notes dated from 2005 to 
the present also describe his speech as clear and coherent.    

Next, the Veteran's thought processes have similarly been 
assessed as normal.  For example, the November 2004 VA PTSD 
examination report indicated that his thought process was 
coherent.  Further, the January 2009 VA PTSD examination 
report indicated that his thought process and thought content 
were unremarkable.  Similarly, VA treatment notes dated from 
2005 to the present describe him as "cognitively intact."

Further, the evidence throughout the record demonstrates 
intact judgment and insight.   Specifically, the November 
2004 VA PTSD examination report indicated that his higher 
cognitive function was intact, while the January 2009 
examination report indicated that he understood the outcome 
of his behavior.  VA treatment notes dated from 2005 to the 
present indicated that he exhibited fair judgment.  

Moreover, the Veteran did not exhibit impairment of short- 
and long-term memory.  For example, the January 2009 VA PTSD 
examination report revealed recent, remote, and immediate 
memory to be normal.  Next, he alleged that he suffered from 
panic attacks, but only when traveling over bridges.  

Furthermore, the evidence throughout the rating period does 
not indicate any symptoms of social isolation.  At the 
November 2004 VA PTSD examination, he indicated that he was 
employed as an automaton technician and that he got along 
well with his co-workers.  He had been married to his wife 
for 38 years, although they were separated at the time of the 
November 2004 examination.  The January 2009 VA examiner 
explicitly opined that the Veteran did not suffer from 
reduced reliability or productivity as a result of his PTSD 
symptoms.  

As such, the overall evidence does not show that his PTSD 
symptoms have caused occupational and social impairment with 
reduced reliability and productivity such as to warrant the 
next-higher 50 percent evaluation under the general rating 
formula for mental disorders.  

The Board has also considered the Veteran's Global Assessment 
of Functioning (GAF) scores assigned at VA outpatient 
treatment visits and at his VA examinations. GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994) (DSM IV)).

Here, the November 2004 examination revealed a GAF score of 
69, while the January 2009 examination revealed a GAF score 
of 58.  VA outpatient treatment records revealed the GAF 
scores ranging from 55 to 60.  Therefore, the GAF scores 
referable to the Veteran's PTSD range from 55 to 69.  

In this regard, the Board notes that scores ranging from 51 
to 60 reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).   
While scores ranging from 61-70 reflect some mild symptoms 
(e.g. depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g. occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  

Despite the seriousness of the symptoms associated with the 
lower GAF scores of 55, a higher rating is not warranted on 
this basis because the objective evidence does not actually 
demonstrate symptoms commensurate with such GAF scores.  

Indeed, as discussed above, the competent evidence does not 
show any speech disorders.  Furthermore, panic attacks were 
reported, but only when the Veteran traveled over bridges.  
Although he demonstrated some symptoms of social isolation, 
he was still able to maintain some meaningful interpersonal 
relationships. Here, the higher GAF scores are most 
consistent with the Veteran's actual disability picture. 
Based on the above, an evaluation in excess of 30 percent is 
not warranted for any portion of the rating period on appeal. 
In reaching this conclusion, the benefit of the doubt 
doctrine has been applied where appropriate. 

With respect to the Veteran's claims, the Board has also 
considered his statements.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  However, 
PTSD and hearing loss are not the types of disorders that a 
lay person can provide competent evidence on questions of 
etiology or diagnosis.  See Robinson v. Shinseki, 557 F.3d 
1355 (2009). 

The Board acknowledges his belief that his symptoms are of 
such severity as to warrant higher ratings for his PTSD and 
hearing loss; however, disability ratings are made by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record. 

Therefore, the Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
Veteran's assessment of the severity of his disability. In 
sum, after a careful review of the evidence of record, the 
Board finds that the benefit of the doubt rule is not 
applicable and the appeal is denied.

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2009), but finds that the evidence does not 
show that his PTSD or hearing loss have caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise render impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of this disability.   

In this case, there is no indication that the Veteran has 
been hospitalized due to his PTSD or hearing loss. Further, 
the January 2009 VA examiner explicitly opined that the 
Veteran's workplace reliability and productivity were not 
reduced as a result of his PTSD symptoms.  As such, the 
evidence does not show that his PTSD has caused marked 
interference with his over-all employment capabilities. 
Hence, referral for consideration of an extra-schedular 
evaluation is not warranted.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the Veteran's claims arise from his disagreement with 
the initial evaluations following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's 
service treatment records and VA treatment records with the 
claims folder, and he was afforded VA examinations in 
November 2004 and January 2009.  The Board finds that no 
additional assistance is required to fulfill VA's duty to 
assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).


ORDER

A compensable rating for bilateral hearing loss is denied.  

A rating in excess of 30 percent for PTSD is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


